DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 15-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,984,835 (herein, “’835”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of this application:
Claim 1 of this application
Claim 1 of ‘835
A computer program product comprising: a non-transitory computer readable storage medium and computer readable code embodied on the a non-transitory computer useable medium, the computer readable code comprising: 
one or more filter actions associated with a compressed multimedia presentation, the filter action associated with at least one portion of the multimedia presentation, at least one portion of the multimedia presentation associated with at least one filter action decompressed and then compressed such that compressed portions of the multimedia presentation not associated with the at least one filter action can be decompressed independently from the at least one portion associated with the filter action, the filter action including at least one of a skipping, blurring, and muting action for the associated at least one portion of the multimedia presentation, the filter action associated with an indicia of a subject matter type of the at least one portion of the multimedia presentation; and 

A computer program product comprising: a non-transitory computer readable storage medium and computer readable code embodied on a non-transitory computer useable medium, the computer readable code comprising: 
one or more filter actions associated with a multimedia presentation, each filter action associated with at least one portion of the multimedia presentation, the multimedia presentation encoded such that portions of the multimedia presentation not associated with at least one filter action can be decoded independently from the at least one portion associated with the filter action, the filter action including at least one of a skipping, blurring, and muting action for the associated at least one portion of the multimedia presentation, the filter action associated with an indicia of a subject matter type of the at least one portion of the multimedia presentation; and 

the one or more filter actions each associated with a unique identifier by which the multimedia presentation may be identified, the unique identifier distinguishing the multimedia presentation so that a filter action for a different multimedia presentation is not selected to apply to the multimedia presentation, the one or more filter files actions to be applied to the multimedia presentation by including the portions not identified by the filter action and excluding the portions identified by the one or more filter actions based on an indicia of a viewer preference for the subject matter type when the at least one unique identifier corresponds with the multimedia presentation.
the one or more filter actions each associated with a unique identifier by which the multimedia presentation may be identified, the unique identifier distinguishing the multimedia presentation so that a filter action for a different multimedia presentation is not selected to apply to the multimedia presentation, the one or more filter actions to be applied to the multimedia presentation by including the portions not identified by the filter action and excluding the portions identified by the one or more filter actions based on an indicia of a viewer preference for the subject matter type when the at least one unique identifier corresponds with the multimedia presentation.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘835. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘835 in that claim 1 of ‘835 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘835 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘835. That is, claim 1 of the instant application is anticipated by claim 1 of ‘835.
Claim 7 of the instant application corresponds to claim 2 of ‘835 Patent.
Claim 8 of the instant application corresponds to claim 3 of ‘835 Patent.

Regarding claim 9 of this application:
Claim 9 of this application
Claim 10 of ‘835
A system comprising: 
at least one processor configured to identify at least one data value associated with a multimedia presentation to provide a unique identifier for linking filter actions specific to the multimedia presentation, the unique identifier distinguishing the multimedia presentation from other multimedia presentations so that an incorrect filter action is not selected for the multimedia presentation 
A system comprising: 
at least one processor configured to identify at least one data value associated with a multimedia presentation to provide a unique identifier for linking filter actions specific to the multimedia presentation, the unique identifier distinguishing the multimedia presentation from other multimedia presentations so that an incorrect filter action is not selected for the multimedia presentation; and 
the at least one processor further configured to, for a selected compressed multimedia presentation associated with the unique identifier, select one or more filter actions associated with the unique identifier, at least one, portion of the multimedia presentation associated with at least one filter action decompressed and then compressed such that compressed portions of the multimedia presentation not associated with the one or more filter actions can be decompressed independently from the portions associated with the one or more filter actions, the filtering action including skipping, blurring, cropping and/or muting portions of the multimedia presentation, at least one filter action associated with an indicia of a subject matter type of the portion of the selected multimedia presentation; and 
the at least one processor further configured to, for a selected multimedia presentation associated with the unique identifier, select one or more filter actions associated with the unique identifier, the multimedia presentation encoded such that portions of the multimedia presentation not associated with the one or more filter actions can be decoded independently from the portions associated with the one or more filter actions, the filtering action including skipping, blurring and/or muting portions of the selected multimedia presentation, at least one filter action associated with an indicia of a subject matter type of the portion of the selected multimedia presentation, 

the one or more filter files actions to be applied to the multimedia presentation by including the portions not identified by the one or more filter actions and excluding the portions identified by the one or more filter actions based at least on an indicia of a viewer preference for the subject matter type.
the one or more filter actions to be applied to the multimedia presentation by including the portions not identified by the one or more filter actions and excluding the portions identified by the one or more filter actions based at least on an indicia of a viewer preference for the subject matter type.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘835. In conclusion, claim 9 of the instant application is anticipated by claim 10 of ‘835 in that claim 10 of ‘835 contains all the limitations of claim 9 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 10 of ‘835 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 9 is generic to all that is recited in claim 10 of ‘835. That is, claim 9 of the instant application is anticipated by claim 10 of ‘835.
Claim 15 of the instant application corresponds to claim 11 of ‘835 Patent.
Claim 16 of the instant application corresponds to claim 12 of ‘835 Patent.

Regarding claim 17 of this application:
Claim 17 of this application
Claim 17 of ‘835
A method for associating a multimedia presentation with content filter information comprising: 
identifying at least one data value associated with a multimedia presentation to uniquely identify content filtering data specific to the multimedia presentation and to distinguish the multimedia presentation from other multimedia presentations with content filtering data;
A method for associating a multimedia presentation with content filter information comprising: 
identifying at least one data value associated with a multimedia presentation to uniquely identify content filtering data specific to the multimedia presentation and to distinguish the multimedia presentation from other multimedia presentations with content filtering data; 
for a particular compressed multimedia presentation with at least one data value uniquely identifying the multimedia presentation, accessing the content filtering data corresponding with the particular multimedia presentation, at least one portion of the multimedia presentation associated with content filtering data decompressed and then compressed such that compressed portions of the multimedia presentation not associated with the content filtering data can be decompressed independently from the portions associated with the content filtering data, the content filtering data associated with a filtering action for the portion of the multimedia presentation, the filtering action associated with at least one of skipping and muting the portion of the multimedia presentation, the content filtering data associated with at least one multimedia identifier and associated with an indicia of a subject matter type of the portion of the multimedia presentation;
applying the content uniquely identified filtering data to the multimedia presentation; and
for a particular multimedia presentation with at least one data value uniquely identifying the multimedia presentation, accessing the content filtering data corresponding with the particular multimedia presentation, the multimedia presentation encoded such that portions of the multimedia presentation not associated with the content filtering data can be decoded independently from the portions associated with the content filtering data, the content filtering data associated with a filtering action for the portion of the multimedia presentation, the filtering action associated with at least one of skipping and muting the portion of the multimedia presentation, the content filtering data associated with at least one multimedia identifier and associated with an indicia of a subject matter type of the portion of the multimedia presentation; 
applying the uniquely identified content filtering data to the multimedia presentation; and 
executing the filtering action based at least on an indicia of a viewer preference for the subject matter type, wherein applying the content filtering data enables the at least one of skipping and muting the portion of the multimedia presentation by including portions not identified by the content filtering data and excluding the portions identified by the content filtering data.
executing the filtering action based at least on an indicia of a viewer preference for the subject matter type, wherein applying the content filtering data enables the at least one of skipping and muting the portion of the multimedia presentation by including portions not identified by the content filtering data and excluding the portions identified by the content filtering data.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘835. In conclusion, claim 17 of the instant application is anticipated by claim 17 of ‘835 in that claim 17 of ‘835 contains all the limitations of claim 17 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 17 of ‘835 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 17 is generic to all that is recited in claim 17 of ‘835. That is, claim 17 of the instant application is anticipated by claim 17 of ‘835.
Claim 18 of the instant application corresponds to claim 18 of ‘835 Patent.
Claim 19 of the instant application corresponds to claim 4 of ‘835 Patent.
Claim 20 of the instant application corresponds to claim 5 of ‘835 Patent.
Claim 21 of the instant application corresponds to claim 6 of ‘835 Patent.
Claim 22 of the instant application corresponds to claim 7 of ‘835 Patent.
Claim 23 of the instant application corresponds to claim 8 of ‘835 Patent.
Claim 24 of the instant application corresponds to claim 9 of ‘835 Patent.
Claim 25 of the instant application corresponds to claim 13 of ‘835 Patent.
Claim 26 of the instant application corresponds to claim 14 of ‘835 Patent.
Claim 27 of the instant application corresponds to claim 15 of ‘835 Patent.
Claim 28 of the instant application corresponds to claim 16 of ‘835 Patent.
Claim 29 of the instant application corresponds to claim 19 of ‘835 Patent.
Claim 30 of the instant application corresponds to claim 20 of ‘835 Patent.
Claim 31 of the instant application corresponds to claim 21 of ‘835 Patent.
Claim 32 of the instant application corresponds to claim 22 of ‘835 Patent.
Claim 33 of the instant application corresponds to claim 23 of ‘835 Patent.

Regarding claim 34 of this application:
Claim 34 of this application
Claim 1 of ‘835
A computer program product comprising: a non-transitory computer readable storage medium and computer readable code embodied on a computer useable medium, the computer readable code comprising: 
one or more filter files associated with a compressed multimedia presentation, the filter files each associated with a portion of the multimedia presentation, each filter file further identifying a filtering action for the portion of the multimedia presentation, the filter action including at least one of a skipping, blurring, and muting action for the associated at least one portion of the multimedia presentation, the filter action associated with an indicia of a subject matter type of the at least one portion of the multimedia presentation; and 
the multimedia presentation compressed such that portions of the multimedia presentation not associated with at least one filter action can be decompressed independently from the at least one portion associated with the filter action; and 

A computer program product comprising: a non-transitory computer readable storage medium and computer readable code embodied on a non-transitory computer useable medium, the computer readable code comprising: 
one or more filter actions associated with a multimedia presentation, each filter action associated with at least one portion of the multimedia presentation, the multimedia presentation encoded such that portions of the multimedia presentation not associated with at least one filter action can be decoded independently from the at least one portion associated with the filter action, the filter action including at least one of a skipping, blurring, and muting action for the associated at least one portion of the multimedia presentation, the filter action associated with an indicia of a subject matter type of the at least one portion of the multimedia presentation; and 

the one or more filter actions each associated with a unique identifier by which the multimedia presentation may be identified, the unique identifier distinguishing the multimedia presentation so that a filter action for a different multimedia presentation is not selected to apply to the multimedia presentation, the one or more filter actions to be applied to the multimedia presentation by including the portions not identified by the filter action and excluding the portions identified by the one or more filter actions based on an indicia of a viewer preference for the subject matter type when the at least one unique identifier corresponds with the multimedia presentation.
the one or more filter actions each associated with a unique identifier by which the multimedia presentation may be identified, the unique identifier distinguishing the multimedia presentation so that a filter action for a different multimedia presentation is not selected to apply to the multimedia presentation, the one or more filter actions to be applied to the multimedia presentation by including the portions not identified by the filter action and excluding the portions identified by the one or more filter actions based on an indicia of a viewer preference for the subject matter type when the at least one unique identifier corresponds with the multimedia presentation.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘835. In conclusion, claim 34 of the instant application is anticipated by claim 1 of ‘835 in that claim 1 of ‘835 contains all the limitations of claim 34 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘835 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 34 is generic to all that is recited in claim 1 of ‘835. That is, claim 34 of the instant application is anticipated by claim 1 of ‘835.

Conclusion



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484